Citation Nr: 0421880	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  03-03 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for back injury 
residuals.

2.  Entitlement to service connection for a variously 
diagnosed psychiatric disorder.

3.  Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1974 to July 1977.  These claims are before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
September 2002 (back injury residuals and variously diagnosed 
psychiatric disorders) and July 2003 (arthritis) by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  A Travel Board hearing was requested in October 
2003.  The request was withdrawn in January 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  
Regulations implementing the VCAA have been published.  See 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
VCAA and implementing regulations apply in the instant case.  
In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the U.S. 
Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  

The veteran was notified why his claims were denied by the 
rating decisions in September 2002 and July 2003 as well as 
by January 2003 (back injury residuals and variously 
diagnosed psychiatric disorders) and September 2003 
(arthritis of the joints and spine) statements of the case 
(SOCs).  Letters of July 2002 and April 2003 informed the 
veteran of the VCAA and of its mandates regarding service 
connection claims, and of his and VA's respective claims 
development responsibilities.  While the letters advised him 
to submit evidence in support of his claims within 30 days, 
he informed VA in May 2003 that he had no additional evidence 
to submit.  The above-mentioned SOCs also set out pertinent 
provisions of the VCAA.  
Regarding timing of notice, it is noteworthy that the VCAA 
notices here did precede the decisions on appeal.  Also, 
while the veteran was not specifically advised to submit 
everything in his possession pertaining to the claims, as 
noted above, he indicated in May 2003 that he had no 
additional evidence to submit.  Hence further such notice 
would be pointless.

Regarding VA's "duty to assist" the appellant in developing 
claims, the veteran informed VA medical personnel in November 
2001 that he had applied for Social Security Administration 
(SSA) disability benefits and that his claim had been denied.  
See VA outpatient treatment record.  The RO has not obtained 
medical records which were the basis for any SSA decision.  
Such records may contain information pertinent to the 
veteran's claims, and VA is obligated to obtain them.

Concerning the veteran's service connection claim for a 
"mental condition," review of a Report of Medical History 
completed by the veteran at the time of his service 
separation shows that he indicated that he had experienced 
"[d]epression or excessive worry" and "[n]ervous trouble 
of any sort."  Postservice VA medical records show diagnoses 
of schizophrenia and depression (September 2001), substance 
induced mood disorder versus schizoaffective disorder 
(January 2002) and psychosis not otherwise specified (June 
2002).  He has not been afforded a VA examination to obtain a 
nexus opinion.  38 C.F.R. § 3.159(c)(4) states that VA will 
arrange for an examination if such is necessary to determine 
a claim, and that an examination is necessary if (summarized) 
(A) There is competent evidence of current disability or 
persistent or recurrent symptoms of a disability, (B) 
Evidence establishes that the veteran suffered an event, 
injury or disease in service, (C) Evidence indicates that the 
claimed disability may be related to the event, injury, or 
disease in service or to another service-connected 
disability.  (emphasis added).  Here, there is competent 
evidence of current psychiatric disability and that the 
veteran expressed psychiatric complaints in service.  A VA 
examination to ascertain whether there is a nexus between the 
two is indicated.  

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should obtain from SSA copies 
of all medical records considered by that 
agency in its adjudication of the 
veteran's claim for disability benefits.

2.  After the development requested above 
is completed, the RO should arrange for 
the veteran to be afforded an examination 
by a psychiatrist to determine the nature 
of his psychiatric disability, and 
whether such disability is, at least as 
likely as not, related to his service 
(and specifically history noted on 
separation).  The veteran's claims folder 
must be made available to the examiner.  
The examiner should review the file and 
provide a medical opinion responding to 
the question posed above.  The examiner 
should explain the rationale for any 
opinion given.

3.  The RO should then review the claims 
file to ensure that all requested 
development is completed, and arrange for 
any further development suggested by the 
results of the development ordered in 
par. #1 above (to include affording the 
veteran additional VA examination).  Then 
the RO should readjudicate the veteran's 
claims.  If any remains denied, the 
appellant and his representative should 
be provided an appropriate supplemental 
SOC and given the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The purpose of this remand is to assist the veteran in the 
development of his claims.  He has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  These claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


